Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered June 8, 1995, convicting defendant upon his plea of guilty of the crimes of attempted robbery in the first degree and robbery in the third degree.
After pleading guilty to attempted robbery in the first degree and robbery in the third degree, defendant was sentenced as a second felony offender to concurrent prison terms of 6V2 to 13 years and 2 to 4 years, respectively. Given defendant’s criminal history and the fact that the sentence was in accordance with the plea agreement, we reject defendant’s contention that the sentence imposed for attempted robbery in the first degree was harsh and excessive (see, People v Buchicchio, 116 AD2d 729, lv denied 67 NY2d 940).
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.